8 N.Y.2d 732 (1960)
Eagle Contractors of Utica, Inc., Respondent-Appellant,
v.
Margaret Black, Appellant-Respondent.
Court of Appeals of the State of New York.
Argued March 25, 1960.
Decided April 21, 1960.
Ira M. Ball for appellant-respondent.
James H. Gilroy, Jr., for respondent-appellant.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, with costs to plaintiff. A personal judgment was proper under the pleadings and proof. Cross appeal of plaintiff withdrawn on the argument, without costs. No opinion.